Title: To Thomas Jefferson from George Hammond, 30 August 1793
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 30th August 1793

Several communications having at different times passed between you and myself, both in conversation and in writing, on the subject of the prizes made by the French privateers, fitted out in the ports of the United States; I have thought it expedient, for the sake of perspicuity and of avoiding future misunderstanding, to reduce the result of those communications under one point of view, and to request you, Sir, to have the goodness to inform me, whether my conception of the intentions of this government in this respect be accurate.
I understand——that all captures, made subsequently to the 7th. of June and antecedently to the 7th. of August, by any vessel, fitted out, armed and equipped, in the ports of the United States, are either to be restored by the captors, or a compensation for their full value, is to be paid, to their owners, by the government of the United States——and that all prizes, made by vessels of this description subsequently to the 7th. of  August, are to be seized and immediately restored by the government of the United States, or, if the restitution cannot be effected, a compensation for their value is to be paid in the same manner as in the former case.
If this statement be correct, I wish, Sir, farther to be acquainted—whether an official communication of any capture, that has been or may hereafter be made under the circumstances abovementioned, will be necessary on my part to substantiate the fact—or whether the circular instructions, which, as I infer from the public prints, have been transmitted to the Collectors of the Customs in the different ports of the United States, will obviate that necessity.
There is another point, connected with the foregoing, upon which also I am extremely solicitous to obtain some early information. Being convinced that the determination of the government upon these subjects has been dictated by a sincere desire to redress, as far as was possible, the injuries that individuals might suffer from acts of rapine and plunder committed by the privateers, which have been fitted out in its ports, in violation of it’s authority—I presume that the effects of that desire are not to be limited to the simple restitution of the prizes, but are farther to be extended to the procuring of a reparation for any loss, which the vessels captured or their cargoes may sustain, from detention, waste, or spoliation. Under the influence of this conviction therefore, I shall be infinitely obliged to you, Sir, if you will prescribe the mode, that may appear to the executive government of the United States the most satisfactory, and the best adapted to the ascertainment of the real amount of the damages, which may, in any instance, arise from the causes I have just recited.
I annex to this letter a list of privateers, which, according to the information I have received, have been all fitted out, armed and equipped in ports of the United States; and I have the honor to be, with sentiments of great respect, Sir, your most obedient, humble Servant,

Geo. Hammond

